SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1412
CA 11-01365
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


PAUL DE LIMA COMPANY, INC., PLAINTIFF-RESPONDENT,

                      V                                             ORDER

ARAMATIC REFRESHMENT SERVICES, INC., ET AL.,
DEFENDANTS,
AND AMERICAN FOOD & VENDING CORPORATION,
DEFENDANT-APPELLANT.


DEFRANCISCO & FALGIATANO LAW FIRM, SYRACUSE (JOHN A. DEFRANCISCO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (NICOLE MARLOW-JONES OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered June 13, 2011. The order, among other
things, denied that part of the motion of defendant American Food &
Vending Corporation seeking to dismiss the complaint against it or for
summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on September 13, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court